586 F.2d 608
UNITED STATES of America, Plaintiff-Appellee,v.Thomas A. WARREN, John L. Warren, Jr., Des E. Schick andDavid DeFina, Defendants-Appellants.
No. 75-4368.
United States Court of Appeals,Fifth Circuit.
Dec. 20, 1978.

Michael S. Tarre, Miami, Fla., for Warren.
Daniel S. Pearson, Miami, Fla.  (Court-appointed), for J. Warren.
Sky E. Smith, Miami, Fla.  (Court-appointed), for DeFina.
Alan M. Medof, Miami, Fla.  (Court-appointed), for Schick.
Stewart E. Parsons, Florida State Hospital, Chattahoochee, Fla.  (Court-appointed), for T. Warren.
Jack V. Eskenazi, U.S. Atty., Jamie L. Whitten, Asst. U.S. Atty., Miami, Fla., Shirley Baccus-Lobel, Asst. U.S. Atty., Dallas, Tex.  (on rehearing), Lewis M. Fischer, Atty., App. Section, Crim. Div., Dept. of Justice, Washington, D.C., for plaintiff-appellee.
ON PETITION FOR REHEARING
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.*BY THE COURT:


1
IT IS ORDERED by the Court that the appellants' petition for rehearing of this case is DENIED as to all issues except the propriety of the application of the concurrent sentence doctrine.  See United States v. Warren, 578 F.2d 1058, 1077 (5th Cir. 1978) (en banc).  The Court reserves disposition of the petition for rehearing on the concurrent sentence issue.



*
 Judges Simpson and Morgan were qualified members of the en banc court at the time of submission and the decision en banc in this case.  Subsequently, the Omnibus Judgeship Bill, Public Law 95-486, 92 Stat. 1629 (95th Congress) was approved October 20, 1978.  In view of this, they did not participate in this decision
Judges Rubin and Vance were not members of the Court at the time of the submission of this case to the Court en banc and did not desire to participate therein.